    Case 3:18-cv-00104 Document 289 Filed on 09/25/19 in TXSD Page 1 of 2




                  UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                       GALVESTON DIVISION

AARON BOOTH                    §
    Plaintiff,                 §
                               §
v.                             §    Civil Action No. No. 3:18-cv-104
                               §
GALVESTON COUNTY, et al.,      §
     Defendant.                §
________________________________________________________________

                        NOTICE OF APPEAL
               TO THE UNITED STATES OF APPEALS
                     FOR THE FIFTH CIRCUIT
__________________________________________________________________

      Notice is hereby given that the Defendant, Galveston County, Texas appeals

to the United States Court of Appeals for the Fifth Circuit from the Order Adopting

Magistrate Judge’s Memorandum and Recommendation & Preliminary Injunction,

entered on the docket of this case on September 11, 2019 (Dkt. 279).

                                             Respectfully submitted,

                                             THE NIXON LAW FIRM PC

                                             s/ Joseph M. Nixon
                                             Joseph M. Nixon
                                             Federal Bar No. 1319
                                             State Bar No. 15244800
                                             joe@nixonlawtx.com
                                             6363 Woodway, Suite 800
                                             Houston, TX 77057
                                             Tel: 713-550-7535
                                             Attorney-In-Charge


                                         1
    Case 3:18-cv-00104 Document 289 Filed on 09/25/19 in TXSD Page 2 of 2




                                             Paul A. Ready
                                             Ready Law Firm, PLLC
                                             1300 McGowen St., Suite 120
                                             Houston, TX 77004

                                             ATTORNEYS FOR
                                             GALVESTON COUNTY, TEXAS



                         CERTIFICATE OF SERVICE

      I certify that on September 25, 2019, a true and correct copy of the foregoing

document has been electronically filed with the Clerk of Court using the electronic

case filing system with the Court which automatically provided notice to all

attorneys of record.

                                             /s/ Joseph M. Nixon
                                             Joseph M. Nixon
                                             Attorney-In-Charge




                                         2
